Third District Court of Appeal
                              State of Florida

                         Opinion filed April 5, 2017.

                             ________________

                              No. 3D15-1409
                        Lower Tribunal No. 14-28670
                            ________________


                        Wells Fargo Bank, N.A.,
                                  Appellant,

                                     vs.

                        Derrick R. Spence, et al.,
                                  Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Gerald D.
Hubbart, Senior Judge.

     Carlton Fields Jorden Burt, P.A., and Michael K. Winston, and Dean A.
Morande (West Palm Beach), for appellant.

     Dennis A. Donet, P.A., and Dennis A. Donet, for appellees.


Before LOGUE, SCALES and LUCK, JJ.

                       ON CONFESSION OF ERROR

     PER CURIAM.
      Wells Fargo Bank, N.A., the plaintiff below, appeals the trial court’s order

granting final summary judgment in favor of the defendants below, Derrick R.

Spence and Helen Spence, and dismissing the instant mortgage foreclosure action.

The trial court found that the action was barred by the statute of limitations.

      Based upon the record before us and the Spences’ commendable confession

of error, we reverse the final order of dismissal and remand the case to the trial

court for further proceedings. See Bartram v. U.S. Bank Nat’l Ass’n, Nos. SC14–

1265, SC14–1266, SC14–1305 (Fla. Nov. 3, 2016); Deutsche Bank Tr. Co.

Americas v. Beauvais, 188 So. 3d 938 (Fla. 3d DCA 2016) (en banc).

      Reversed and remanded.




                                          2